Title: To James Madison from Richard M. Johnson, 18 September 1812
From: Johnson, Richard M.
To: Madison, James


Sir,
In camp, at Fort Wayne. Sept. 18th. 1812
I have the honour of commanding the only Battalion of Mounted Riflemen now attached to the army at this place. I have been present with the army & have been a Strict observer of men & things and let me inform you that no event is now so important to the cause of our Country in this quarter as the giving Gov. Harrison the command of the forces from Kentucky destined for Canada. He has capacity without an equal. He has the confidence of the forces without a parrellel in our History except in the case of Genl. Washington in the revolution. Genl. Winchester has this evening arrived & the united exertions of us all cannot reconcile them to the transfer of the Command. I speak what I know & you cannot do wrong in acting accordingly. I have just returned from the Expedition to the Elkhart village upon the River of that name, which village we destroyed. To morrow we commence an expedition composed of mounted men, the object of which is to drive the Savages from our limits & distroy all we can find. We have considered the Miamies as enemies. The evidence of their hostility is complete. I shall not be in the City untill a week or two after the Commencement of the Session. I am sure I can be of more service here for twenty days than any where else, as I am at the head of the most choice men I have ever seen—who are now serving without pay & who volunteered Knowing that pay was not authorised. Your friend
Rh: M: Johnson.
